Title: Commemorative Funeral Services in Salem for JA and Jefferson, 10 August 1826
From: Sprague, Joseph E.
To: 


				Funeral Honors by the Town of Salem. Order of Services at the North Church in Salem.....
					
					On Thursday, August 10, 1826,
				
				To Commemorate the Deaths of John Adams & Thomas Jefferson.Voluntary on the Organ.Introductory Prayer, by Rev. Mr. Colman.Hymn for the Occasion, by Joseph G. Waters, Esq.Tune—Burford.In funeral train, in shrouds of woe,These hallow’d courts we tread,To pay the grateful debt we oweTo Freedom’s honored dead.We come—to fan the holy flame,That warms the patriot’s breast ;We come—to point to deathless fameThe memory of the blest.Yes, kindred spirits ! time shall swellThe splendor of your fame ;And age to age your deeds shall tell,Your glorious deaths proclaim.Your shrines shall be the patriot’s soul,The bosom of the free ;And Heaven born Freedom’s golden scrollYour epitaph shall be.Here on thy altar, Lord, we layOur grateful sacrifice ;Warmed by thy hold fervor, mayIts incense reach the skies.Eulogy, by Joseph E Sprague, Esq.Anthem.How are the mighty fallen ! They that were great among the Nations, and Rulers of the People.—The People will tell of their wisdom :—The righteous shall be had in everlasting remembrance, and the wise shall shine as the brightness of the firmament.—Their bodies are buried in peace ; but their name liveth evermore.Concluding Prayer, Rev. Mr. Williams.Dirge for the Occasion, by Mr. Jocelyn.Pleyel’s Hymn.Sadly falls the mournful knell,Brief, those Sable emblems tell ;Deep a Nation’s dirge shall flow,Death has laid her Sages low.Sov’reign Ruler ! to Thy will,Low we bend, each murmur, still ;Touch’d by Thee, the mortal breathIs eloquent,—or quench’d in death.Mighty names, of matchless worth !Great the deeds ye wrought on earth ;Rest,—your mortal toils are o’er,—Hush’d the lips which wisdom bore.Dust to dust, th’ unchang’d decree—Spirits mingle bless’d and free ;—Rest in peace, in honor, rest,Mourn’d in death, in mem’ry bless’d.Benediction, Rev. Dr. Prince.
				
					
				
				
			